Citation Nr: 9933939	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, including the question of 
whether the overpayment was properly created.

(The issues of entitlement to service connection for 
degenerative changes of the hips as secondary to the 
veteran's service-connected left above-knee amputation and to 
increased evaluations for the left above-knee amputation, 
currently rated 60 percent disabling; a right knee 
disability, currently rated 20 percent disabling; a left 
stump disability, currently rated 10 percent disabling; and a 
right foot condition, currently rated noncompensable are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1968.  In a January 1994 decision the Department of Veterans 
Affairs (VA) Regional Office, Lincoln, Nebraska, Committee on 
Waivers and Compromises denied entitlement to waiver of 
recovery of an overpayment of disability compensation 
benefits.  The veteran appealed from that decision.  The 
overpayment was initially in the amount of $512.  Later, it 
was reduced to $256.  The evidence indicates that the 
overpayment has now been completely recouped.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
June 1996 when it was remanded so that the veteran's 
representative could be afforded a full review of the issues 
on appeal and an opportunity to submit a written response.  A 
statement was submitted by the veteran's representative on 
his behalf in October 1996.  The case is again before the 
Board for further appellate consideration.

The veteran has also appealed from rating decisions denying 
entitlement to service connection for degenerative changes of 
the hips as secondary to the veteran's service-connected left 
above-knee amputation and for increased ratings for the left 
above-knee amputation, right knee disability, left thigh 
stump disability and right foot disability.  Since these 
issues differ from the waiver of overpayment question so 
greatly, they are being considered in a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had established service connection for a 
number of disabilities, which were rated 80 percent disabling 
in combination at the time of the overpayment.  He was also 
entitled to special monthly compensation on account of 
anatomical loss of one foot. 

3.  The veteran's award of disability compensation included 
additional allowances for a wife and three children, 
including [redacted] who was born in January 1971. Benefits were 
being paid for [redacted] based on school attendance after age 18.  
Benefits for [redacted] were scheduled to terminate June 1, 1993, 
after his graduation in May 1993.

4.  In a school attendance form dated in April 1993 it was 
indicated that [redacted] would begin graduate school on June 7, 
1993, and would graduate in May 1994.  The benefits for [redacted] 
were accordingly, continued until January [redacted], 1994, when he 
reached age 23.

5.  In September 1993 the regional office was informed that 
[redacted] did not begin graduate school on June 7, 1993.  The 
veteran later reported that [redacted] was to have begun graduate 
school on August 24, 1993, but did not do so.

6.  Later in September 1993 the regional office removed [redacted] 
as a dependent from the veteran's award effective June 1, 
1993.  This action resulted in an overpayment of $512.  
Later, benefits for [redacted] were reinstated for June and July 
1993.  The overpayment was reduced by $256.

7.  There was some fault on the part of the veteran in 
failing to promptly notify the regional office that [redacted] 
would not attend graduate school as scheduled.  Recovery of 
the overpayment did not seriously impair the veteran's 
ability to meet his necessary family living expenses.




CONCLUSIONS OF LAW

1.  The veteran's son [redacted] was properly removed as a 
dependent from his award of disability compensation effective 
August 1, 1993, due to his failure to attend graduate school.  
Thus, the overpayment was properly created.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.667 (1998).

2.  Recovery of the overpayment of disability compensation 
was not against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The record reflects that the veteran had been in receipt of 
an additional allowance of disability compensation based on 
school attendance by his son [redacted] after age 18.  The 
additional benefits for [redacted] were scheduled to terminate on 
June 1, 1993, based on his graduation in May 1993.  However, 
in April 1993 the regional office received information that 
[redacted] planned to attend graduate school beginning June 7, 
1993, and that he would graduate in May 1994.  The additional 
allowance for [redacted] was accordingly extended until January 
[redacted], 1994, when he reached age 23.  However, in September 1993 
the regional office received information that [redacted] had not 
attended graduate school as planned.  Accordingly, the 
additional allowance for [redacted] was terminated effective June 
1, 1993, with a resulting overpayment of $512.  Later, the 
regional office reinstated [redacted] as a dependent during June 
and July 1993 with a reduction in the overpayment of $256.

Under 38 C.F.R. § 3.667 a child is considered to be in school 
during a vacation or other holiday period if he or she was 
attending school at the end of the preceding school term and 
resumes attendance, either in the same or a different 
approved school, at the beginning of the next term.  If an 
award has been made covering a vacation period and the child 
fails to commence or resume school attendance, benefits will 
be terminated the date of last payment or the last day of the 
month preceding the date of failure to pursue the course, 
whichever is the earlier.  In this case, as indicated 
previously, [redacted] was expected to enter graduate school on 
August 24, 1993, but did not do so.  Accordingly, the 
additional allowance for [redacted] was terminated effective 
August 1, 1993, which was the last day of the month preceding 
the date of his failure to pursue his course.  That was the 
proper effective date for the discontinuance of the 
additional allowance of VA compensation based on school 
attendance for [redacted] and the overpayment was therefore 
properly created.

The Regional Office Committee on Waivers and Compromises held 
that there was no fraud, misrepresentation or bad faith on 
the part of the veteran in creation of the overpayment.  The 
Board concurs in that determination.  Thus, his request for 
waiver of recovery of the overpayment is not barred on the 
basis of any of those factors.

The Committee further held, however, that there had been 
fault on the part of the veteran in creation of the 
indebtedness since he did not timely report that [redacted] did 
not continue his school attendance.  It was also indicated 
that failure to make restitution would result in an unfair 
gain and that the evidence did not indicate that collection 
of the debt would defeat the purpose for which the benefit 
was intended.  Thus, it was held that recovery of the 
overpayment would not be against equity and good conscience 
and the veteran's request for waiver of recovery of the 
overpayment was denied.

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that although the veteran's 
son [redacted] did not enter graduate school on August 24, 1993, 
as planned, the veteran did not notify the regional office 
until September 1993.  Thus, there was some delay on his part 
in notifying the regional office.  The record further 
discloses that on the most recent financial status report 
submitted by the veteran in February 1994 he indicated that 
the combined monthly net income of himself and his spouse was 
$3,800 whereas their total monthly expenses were $2,890 
leaving a balance of $910 per month.  Thus, it does not 
appear that recovery of the overpayment of disability 
compensation, which was a relatively small amount, caused any 
undue financial hardship for the veteran.  The purpose of the 
additional allowance for the veteran's son [redacted] was to 
provide an income supplement for veterans with children over 
age 18 attending school and since [redacted] did not attend 
graduate school, recovery of the overpayment would not defeat 
the purpose for which the additional benefits were intended.  
There is no indication that the veteran relinquished a 
valuable right or changed his position by reason of having 
relied upon the erroneous benefit.

In view of the above discussion, the Board concludes that 
recovery of the overpayment of disability compensation 
benefits was not against the principle of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It 
follows that favorable action in connection with the 
veteran's appeal for a waiver of recovery of the indebtedness 
is not in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, including the question of 
whether the overpayment was properly created is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

